 Case 1:19-cr-00201-LMB Document 172 Filed 01/13/20 Page 1 of 8 PageID# 881


                                                                                                RLED
                                                                                            WOPENCOUgL
                      IN -TBE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                                                                          M I3 2D2D
                                         Alexandria Division
                                                                                        ^icnicus UlSTRltruuuttT
                                                                                      • ^^™hRtA.VIRGW
                                               -X




  UNITED STATES OF AMERICA


                -V-                                            No. 1:19-CR-201-LMB


  GEORGE AREF NADER,
                                                               R£ D/=^er£t>
                Defendant.


                                               -X-




                                STATEMENT OF FACTS

        The United SMes and the defendant, GEORGE AREF NADER (hereinaftea:, NADER or

 "the defendant"), agree that, if this.matter went to trial, the United States'could estahlish the

 foUowing facts, as well as the allegations in Coimts One md Two of the Criminal information,

 beyond a reaspnable doubt: .             .                                      ,

        1.     NADER is a citizen ofboth the United States and Lebanon.

        2.'    OnFebrumy27,1991,NADER wasmdictedmtheEastemDistrictofVirginia

for vioiations related to smuggling child pornography,in violation of 18 U.S.C."§ 2252(a)(1), by ••

a federal grandjury. On May 6,1991, NADER pled guilty to and was convicted of a single

count of18 U.S.C. § 2252(a)(1)(transportation of child pornography)in the Eastern District of .

Virginia, NADER stipulates that this prior conviction satisfies the "prior conviction"

requirement of 18 U.S.C. § 2252(b)(2).     .                            . ■       .


                                                                                                   \



Nader on ocpasion discussed a mutual interest in child pornography, which they referred to in
Case 1:19-cr-00201-LMB Document 172 Filed 01/13/20 Page 2 of 8 PageID# 882




 their comrnriiiicatioiis as'^?vi]ie.''^jpj|^ on occasion,shsred with NADER electronic iaails with
 links to child pomograpliy. Attinaes,NADERacknowledgedby emailthat he accessed or .
 attempted to acc®s the content ofsome links to.child pornographyIhatJ^had sent him.
         4.       For example|ipsent an email to NADER on October 26,2010,wWch included
 the lipk *litip://www.gayboystiibe.coni/video/14318/he-loyes-liis-lolly." NADER responded on
 October 30,2010:"Which page I can find it. It goes to home page but can'tfind this wdeo.Please.
 advise.Thahks and regards."H^jpcesponded on October 31,2010:"its goiie ^eady^guess ^e
 was not28. :( ill keep nay eye outfor it again." NADER responded on November 1,2010 with
"ok Thanks." NADE!R admits that it was long-standing practice,for he and||P to add 10 years
to the age ofpersons they are referring to in their email conununications, which meaUs thal|||^
is acknowledging in his response that the person in Ihe video he was sending could have been a
minor.        .                                                                                   "

         5. . From Septeniber 20,2012through October 1,2012,NADER was located in the
Southern District ofNew York.

       .6.        On September 22,2012jjp sent an email to NADER which included
approximately 30 links to explicit images and videos that were stored on the site zippysbare.ccm.
included in those links were files entitled "cal l5.2ap,""cpdy 12.zip," "jack 16.zip,""mason 14
got caughtlol.!zip," and'^aul- iyjzip." NADER responded to theemail with "Thanksl" on
September 23,2012.

       7. •       On September 25,2012,^PFsent an email to NADER which included
approximately 35 links to explicit imaged and videos that were stored on the site 2ippyshare.e0m.
included m those links were files entitled "irlandlduar,"''NoCuml6.rar,",Bi^chooll7.rar,"
Case 1:19-cr-00201-LMB Document 172 Filed 01/13/20 Page 3 of 8 PageID# 883




"17iiocum.iar,""CloseUpBoyCran.rar,""Boy4caiDxd;'"Hawti7NoCum.rar;'and "Okejl6
 NoCmiLxar."

        8.      Also,on September 25,2012,||P sent an em^to NADER wMchinolnded 10
 links to explicitimages and videos.that were stored on th.e site zippyshare.coin. Included in
tTinWlinlrs wfirc fHfis entitled "ukHairvl5.rar.""2mexicofiiends.rar," "CalCninmer.tar," and

 ^'readyGiunnier.rar."

        9.      On September 27,2012,^^|. sent an email to NADER wbicb included 3 links to
 explicitimages and videos that were stored on the site zinnvshaiexom. In the string ofemails
leading up to tbe sending ofiinks,Nader is asked b3||||. wbetber apersontbey were discussing
enjoys"wine as we do," wMcb means wbetber be enjoys child poimo^apby. NADER responds
"Enjoy wine as we do!"

        10.     On September 28,2012,         sent a jSle linkto NADER. NADER responds
"OMGl Please get me the whole series ifpossible! Please! Thanks."
        11! . While be was in Soutbem District ofNew York from September 20,2012tbrou^
October 1,2012,NADER admits that be knowniglypossessedi or knowin^y accessed with
intent to view, at least one video of child pornography in violation of18 U.S.C. § 2252(a)(4) and
(b)(2). He further has been advis^ that venue for this particular adinitted conduct would lie in
the Soutbem District ofNew York. Nonetheless,in exchange for the plea agreement associated
with this Statement ofFacts,the defendant has elected to knowingly and voluntarily waive any
objection to venue involving his criminal conduct between September 20,2012 and October 1,
2012 in tbe Soutbem District ofNew York. He agrees to resolve these charges in the Eastern

District of Virginia,Alexandria Division.
 Case 1:19-cr-00201-LMB Document 172 Filed 01/13/20 Page 4 of 8 PageID# 884




          12.   la October 1999,while in the Czech Repnhlic, MINOR BOY 1 was mtroduced to
 NADER by another Czech n^onalfor jpuiposes ofcommercial sex. hi NovemlDer 199^,.
• NADER invited MINOR BOY 1 to travel to the United States. MINOR BOY 1 told NADER
 that he had a Czech passport but ho U.Si visa..NiUIER e:s?plajned before their next meeting that
 NADER woidd obtain a U.S.visa for MINOR BOY 1 to travel to the United States. NADER
 then provided additional cash to MINOR BOY 1.
          13.   In December 1999.,NADER again asked MINOR BOY 1 to meet NAD]^ and
.-MINOR BOY 1 discussed obtaining MINOR BOY 1's mother's approval for MINOR BOY 1 to
. travel to the United States. After obtaining hk approval, MINOR BOY 1 obtained his and his
 mother's Czech passports and provided them to NADER. NADER,arranged fpr the U.S.visa
 request for MINOR BOY 1 to be submitted. •
                                                                              f




    ■     14. . In early Jaauaiy 2000,.NADER sent money to an intermediary to give money tp
 MINORBOY1.          •

         15.    On February.1,2000,the United.States Department of State issued MINOR BOY
 j a U.S. visa with*a number fttiding in.0004,as documented in the United States Department of
 State Consolidated Consular Database, The visa"was valid for ten(10)years.: The visa contained
 aphoto ofMINORBOY 1with his actual date ofbirth and a Czech Passport Number ending in
 1154.

        . 16.   NADER communicated with MINOR BOY 1 by telephone, providing det^ed •
instructions fbr travel to the United States. MINOR BOY 1 did as-NADER mstructe^ traveling
from Prague to Vienna,Austria by train; and he"eventually made his way to the Vienna anport;
There, MDSTOR BOY 1 found aLufthansa plane ticket issued in his name,which had been
arranged by NADER. The ticket allowed MINOR BOY 1 to travel from Vienna to FranMurt,
Case 1:19-cr-00201-LMB Document 172 Filed 01/13/20 Page 5 of 8 PageID# 885




 Germany with a connecting flight to Washington-Dulles Intemational Airport in Dulles,
 Virgima,located in the Eastern District ofVirginia. On February 6,2000, MDIOR BOY 1
 arrived on Lufthansa Flight 418 fiom Frankfurt, Germany at Washington-Dulles latemational
 Airport. NADER met MINOR BOY 1 at the airport and transported MINOR BOY 1 to
 NADER'S Washington,D.C.residence.                                                        •

         17.    On March 18,2000,MINOR BOY 1 departed the United States on Lufthansa
 Flight 419 j&om Washington-DuEes Intemational Airport to Frankfurt, Germany.
        18.     NADER admits that, on or about Febmary 6,2000;he knowingly tran^orted
 MINOR BOY 1 in interstate or foreign conmierce with the intent that MINOR BOY 1 engage in
 prostitution or in any sexual activity for which any person can be charged with a criminal
 offense, as the factual.predicate for a violation of18 U.S.C.§ 2423(a). Ni^ER has not
 conceded that this conduct is legally punishable and asserts that the application ofSection ■ "
 2423(a)to his conductIn 2000 is now time-barred.

        19.     On January 17,2018,NADER departed Dubai,United Arab Emirates on a direct
 flight aboard Emirates Airlines Fli^t231 and arrived the same day at Washington-Dulles
 Mematiofiai Airport, which is in the Eastern District ofVirgima.

        20.    At Washiugtoh-DuEes Intern^onal Airport on January 17,2018,NADER
ioformed an agent from United States Customs and Border Protection that he was in possession
ofthree iPhones. NADER was later voluntarily interviewed by FBI agents regarding a matter

.unrelated'to child pomography. At the conclusion ofthe interview,NADER was informed ofthe
existence ofa search warrant issued by the Eastern District of Vhgmia(1:18-SW-30)and the
three iPhones were subsequently seized.
 Case 1:19-cr-00201-LMB Document 172 Filed 01/13/20 Page 6 of 8 PageID# 886




  One ofthe cellular telephones seized firom NADER on January 17,2018 was an iPhone 7 with
  serial number F2LSD2XFHPY4. This-telephone conned videos ofa graphic nature that the
  government asserts meet the definition ofa minor engaged in"sexu^y explicit conducf under
  Title 18,United States Code Section 2256(2)(A). Specifically,the iPhone 7 seized fi:om the
  defendant on January 17,2018 contained numerous videos in"WhatsApp chats with individuals
          \                                        ■                                      •     •
          I                        •                       , *               .        ■

  knovm to NADER NADER actively communicated with these individuals,receiving while he
 was located in a foreign country one or more videos containing whatthe government has
  asserted and believes it would prove beyond a reasonable doubt at trial is contraband child
  pornography and/or obscenity.

         21.     On March 24,2018,NADER departed Washington-Dulles Merhational Airport.
 • on a direct flight aboard Emirates Airlines Fli^t232 destined for Dubai,United Arab Emirates.
         22.     On April 19,2018,a complaint(1:18-MJ-196)was sworn out in the United States
-District Courtfor the Ea^em District ofVirginia. The cdmplamt charged NADER with a •

, violation of18 U.S.C. §§ 2252(a)(1) and(b)(1)on January 17,2018,when he brought'the iPhone
•7 into the United ^tes.

       •23.     On June 3,2019,NADER departed Dubai,United Arab Emirates, on a direct
 •fligTit aboard Emirates Flight203 and landed at John F.Kennedy international Airport,located in
.Queens,New York,vrithin the Eastern District ofNew York. NADER was identified by officers
 ofU.S. Customs and Border Protection when NADER presented his U.S. passportfor inspection

•as he exited the aircraft. After being cleared throii^.customs and.immigration,NADER was
 arrested by agents ofthe FBI on the complaint previouriy sworn on April 19,2018.
        24.     At the time ofhis arrest, NADER was in possession offour digital mobile

 devices,including an iPhone X(Model MQAG2AE/A)with serial number DNPVK3U3JCL9
Case 1:19-cr-00201-LMB Document 172 Filed 01/13/20 Page 7 of 8 PageID# 887




and an iPhone 6Plus(Model MGGU2LL/A)with serial number F2LNK2F7G5QL. On June 14,
2019,Search Warrant 1:19-SW-881 was sworn outin             United States Di^ct Courtfor the
Eastern District ofVirginia for the four digital devices.

        25.    The iPhone X and iPhone 6 Plus seized from the defendant on June 3,2019
.contained numerous images and videos in chats with individuals known to NADER- NADER,
actively coinmunicated with these individuals,receiving or sending one or more videos(while
NADER was located in a foreign country)that contain whatthe government has asserted and
believes it would prove beyond a re^onable doubt at tri^ is contraband child pornography.
       26.     This Statement ofFacts include those facts necessary to supportthe plea

agreement between the defendant and the United States. It do^ not include every fact known to
the defendant or to the United States, and it is notintended to be a full enumeration of all ofthe
facts surrounding the defendant's case.
\                    •      •               "■         .                                   .   •
       27.     The actions ofthe defendant, as reqounted above, were in all respects knowing

and deliberate, and were not committed by mistake, accident, or other innocent reason.
Case 1:19-cr-00201-LMB Document 172 Filed 01/13/20 Page 8 of 8 PageID# 888




         This Statement ofFacts,siiall he admissible as a tnowing and volmitary confession in any

 proceeding against the defendant regardless,of whether the plea agreement is presented to or
 accepted by a comt. Moreover,the defendant v^aives any right that he may Mve nnder Rule 11©
 ofihe Federal Rules ofCrimihal Procedure,Rule.410 ofthe Federal Rules,ofEvidence,the United

 States ConstHntion,and any federal statute or rule in objectrng to the admissibility ofthe Statement
 ofFacts in any such proceeding.                               . .

                                           . 'Respectfully submitted,
                                             ■ G.Zachary Terwilliger
                                               United States Attorney •


                                       By:
                                              JayV.Prabhu
                                              Chief, Cybercrime Unit
                                              Assistant United States'Attorney


Defendant's Stipulation and Signature: After cpnsulting with my attorneys,I hereby stipulate that
the above Statement ofFacts is true and accuraite, and that ifthe matter proceeded to tdal,the
United States would have proved the same beyond a reasonable doubt.



bate:
                                             Nader




Defense Conn.«;ftP.q SiprnatiirR! I am the attorney for the defendmfin this case, George ArefNader,
I have carefully reviewed the above Statement ofFacts with him. To my ^pwledge,his decision
to stipulate to "fcese facts is informed and voluntary.




Date;
                                       J^ess
                               ounsel rothe Defendant
